*372The opinion of the court was delivered by
Trenchard, J.
The prosecutor, Nellie Lytton, was convicted in the Elizabeth police court of publicly “dancing and performing feats of uncommon dexterit}7 and agility of -the body,” for gain or reward, in a ball in Elizabeth, without first having obtained a license for that purpose, contrary to section 190 of an ordinance of that city.
The writ brings under review the legality of that conviction. Many reasons-for reversal were filed, but counsel for the prosecutor has condensed them into one proposition which he has thus expressed in his brief: “The ordinance is meant to apply, not to any individual performer or performers who may be hired to help make up a show or exhibition, but to the person or persons.directly responsible for the performance or exhibition, either by presenting it or furnishing the place for its ■presentation.” That is the-only reason argued, and we think there is no merit in it.
The ordinance alleged to have been violated provided :
“Section 190. Any person * * * who shall publicly * * ■ * perform, or cause to be publicly * * * performed, in any place whatever, for any price, gain or reward, any * * * dancing, * * * feats of uncommon dexterity and agility of the body, * * * and any * * * person having possession or care of any building * * * who shall permit any performance of any kind in such building * * * without first having obtained license for that purpose, shall be liable to a fine of fifty dollars for every offence.”
We .think that a consideration of the language of the ordinance renders it quite plain that it applies to an individual performer who may be hired to help make np an exhibition, as well as to the proprietor of the place of the performanca
No doubt, under it, a license obtained by the proprietor of the place for the entire performance would protect any individual performer. But this latter question does not call for decision in this case, since no license was obtained or applied for by any person for the performance either in whole or in part. .
*373We wish to lie understood as expressing no opinion as to the legality of the conviction, or the ordinance, in any other aspect than that herein considered. No other objection was raised in the argument or brief presented by counsel, and no other need be considered. Sharp v. Sweeney, 65 Atl. Rep. 859.
The conviction will be affirmed, with costs.